DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10 June 2022.
Applicant's election with traverse of Group I in the reply filed on 10 June 2022 is acknowledged.  The traversal is on the ground(s) that there is no burden of search.  This is not found persuasive because of the search burden set forth in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
Claims 1-11 of this application is patentably indistinct from claims 1-13 of Application No. 17/494,523. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/494,523 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claim 1 of the instant application are represented in claim 1 of the copending application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
A table is presented below showing the claim comparisons between the instant application and the copending application and a short analysis and reasoning will be presented after.  Claims not directly listed and compared in the table below are described and addressed in the section immediately below the table. 
1. (Currently Amended) A turbofan gas turbine engine comprising, in axial flow sequence, a heat exchanger module, a fan assembly, a compressor module, a turbine module, and an exhaust module, the fan assembly comprising a plurality of fan blades defining a fan diameter, the heat exchanger module being in fluid communication with the fan assembly by an inlet duct, the heat exchanger module further comprising a plurality of radially-extending hollow vanes arranged in a circumferential array, with a channel extending axially between adjacent hollow vanes, each of the hollow vanes accommodating at least one heat transfer element for the transfer of heat from a first fluid contained within the or each heat transfer element to a corresponding vane airflow passing through the hollow vane and over a surface of the or each heat transfer element, each of the hollow vanes further comprising a flow modulator, the flow modulator being configured to actively regulate the vane airflow as a proportion of a total airflow entering the heat exchanger module in response to a user requirement.
1. A turbofan gas turbine engine comprising, in axial flow sequence, a heat exchanger module, a fan assembly, a compressor module, a turbine module, and an exhaust module, the fan assembly comprising a plurality of fan blades defining a fan diameter (D), the heat exchanger module being in fluid communication with the fan assembly by an inlet duct, the heat exchanger module comprising a plurality of radially-extending hollow vanes arranged in a circumferential array, with a channel extending axially between each pair of adjacent hollow vanes, an airflow entering the heat exchanger module being divided between a set of vane airflows through each hollow vane, each vane airflow having a vane mass flow rate Flowvane, and a set of channel airflows through each channel, each channel air flow having a channel mass flow rate Flowchan, each of the hollow vanes accommodating at least one heat transfer element for the transfer of heat from a first fluid contained within the or each heat transfer element to the corresponding vane airflow passing over a surface of the or each heat transfer element; wherein each hollow vane comprises, in axial flow sequence, an inlet portion, a heat transfer portion, and an exhaust portion, the inlet portion comprising a diffuser element, and the heat transfer portion comprising at least one heat transfer element, and, the diffuser element being configured to cause the vane mass flow rate Flowvane to be lower than the channel mass flow rate Flowchan by a user-defined margin.
2. (Currently Amended) The turbofan gas turbine engine as claimed in Claim 1, wherein the airflow entering the heat exchange module is divided between the set of vane airflows through each hollow vane, each vane airflow having a vane mass flow rate, and a set of channel airflows through each channel, each channel air flow having a channel mass flow rate, and the flow modulator is configured to actively regulate a ratio between a sum of the vane mass flow rates and a sum of the channel mass flow rates rates.

3. (Original) The turbofan gas turbine engine as claimed in Claim 1, wherein each hollow vane comprises, in axial flow sequence, an inlet portion, the at least one heat transfer element, and an exhaust portion, and one or more first vanes are positioned upstream of the inlet portion, the first vanes being configured to restrict the vane airflow in response to the user requirement.

5. (Currently Amended) The turbofan gas turbine engine as claimed in Claim 1, wherein the fan diameter is within the range of 0.3m to 2.0m.
7. The turbofan gas turbine engine as claimed in Claim 1, wherein the fan diameter D is within the range of 0.3m to 2.0m, preferably within the range 0.4m to 1.5m, and more preferably in the range of 0.7m to 1.0m.
6. (Currently Amended) The turbofan gas turbine engine as claimed in Claim 1, wherein the heat exchanger module has a flow area and the fan module has a flow area, and a ratio of the fan module flow area to the heat exchanger module flow area being in the range of 0.3 to 0.8.
8. The turbofan gas turbine engine as claimed in Claim 1, wherein the heat exchanger module has a flow area AHEX and the fan module has a flow area AFAN, and a ratio of AFAN to AHEX being in the range of 0.3 to 0.8.
7. (Currently Amended) The turbofan gas turbine engine as claimed in Claim 1, wherein the heat exchanger module has a fluid path diameter, wherein the fluid path diameter is greater than the fan diameter.
9. The turbofan gas turbine engine as claimed in Claim 1, wherein the heat exchanger module has a fluid path diameter E, wherein the fluid path diameter E is greater than the fan diameter D.
8. (Original) The turbofan gas turbine engine as claimed in Claim 1, the turbofan gas turbine engine further comprising an outer housing, the outer housing enclosing the sequential arrangement of heat exchanger module, fan assembly, compressor module, and turbine module, an annular bypass duct being defined between the outer housing and the sequential arrangement of modules, a bypass ratio being defined as a ratio of a mass air flow rate through the bypass duct to a mass air flow rate through the sequential arrangement of modules, and wherein the bypass ratio is less than 2.0.
10. The turbofan gas turbine engine as claimed in Claim 1, the turbofan gas turbine engine further comprising an outer housing, the outer housing enclosing the sequential arrangement of heat exchanger module, fan assembly, compressor module, and turbine module, an annular bypass duct being defined between the outer housing and the sequential arrangement of modules, a bypass ratio being defined as a ratio of a mass air flow rate through the bypass duct to a mass air flow rate through the sequential arrangement of modules, and wherein the bypass ratio is less than 2.0.
9. (Currently Amended) The turbofan gas turbine engine as claimed in Claim 1, wherein the fan assembly has two or more fan stages, at least one of the fan stages comprising a plurality of fan blades defining the fan diameter.
11. The turbofan gas turbine engine as claimed in Claim 1, wherein the fan assembly has two or more fan stages, at least one of the fan stages comprising a plurality of fan blades defining the fan diameter D.
10. (Original) The turbofan gas turbine engine as claimed in Claim 1, wherein, in use, an airflow entering the heat exchanger module with a mean velocity of 0.4M, is divided between the set of vane airflows having a mean velocity of 0.2M, and the set of channel airflows having a mean velocity of 0.6M.
12. The turbofan gas turbine engine as claimed in Claim 1, wherein, in use, an airflow entering the heat exchanger module with a mean velocity of 0.4M, is divided between a first airflow through the hollow vanes having a mean velocity of 0.2M, and a second airflow through the channels between adjoining pairs of hollow vanes having a mean velocity of 0.6M.
11. (Original) A method of operating an aircraft comprising the gas turbine engine as claimed in Claim 1, the method comprising taking off from a runway, wherein the maximum rotational speed of the turbine during take-off is in the range of from 8500 rpm to 12500 rpm.
13. A method of operating an aircraft comprising the gas turbine engine as claimed in Claim 1, the method comprising taking off from a runway, wherein the maximum rotational speed of the turbine during take-off is in the range of from 8500 rpm to 12500 rpm.


Claim 1 of the instant application has an almost identical description of the greater gas turbine engine infrastructure and only starts to differ, slightly, in language when discussing the flow modulator structure. The instant application describes the airflow as simply airflow while the co-pending application describes it specifically as mass flow rate, which is a measurement of flow rate that falls within the broader description of flow rate. To be clear, both applications are describing airflow.  Both describe the airflow being divided between an airflow that passes through the hollow vane and an airflow passing through a channel between adjacent hollow vanes. The instant application then requires each of the hollow vanes to provide a flow modulator that actively regulates the vane airflow as a proportion of the total airflow entering the heat exchanger module in response to a user requirement. While the language is not an exact match, the co-pending application claims an inlet diffuser element that causes the mass flow rate to be lower than the channel mass flow rate by a user-defined margin (considered to be equivalent to a user requirement). Such a structure serves as a flow modulator and allows for the change of the airflow into the vane, which then changes the proportion to the total airflow and, plainly, both are responsive to a user requirement.  Therefore, the limitations of the co-pending application fall within / are encompassed by the limitations of the instant application.
Regarding claim 2 of the instant application, as the limitations of claim 1 of the co-pending application already set forth the mass flow rates described in claim 2 and the flow modulator is capable of modifying the mass flow rate into the vane (and thereby modifying the channel mass flow rates and total sum flow rates), the limitations of claim 2 of the instant application are already provided in claim 1 of the co-pending application. 
Regarding claim 3 of the instant application, the axial flow sequence, inlet portion, heat transfer element, exhaust portion, and upstream vanes capable of restricting the vane airflow are explicitly provided by claim 1 of the co-pending application.
Regarding claims 5-11 of the instant application, the limitations match exactly with the language of claims 7-13 of the co-pending application. 
Claims 4 and 13-14 of the instant application are rejected due to being dependent on claims 1, 2, and 3, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892. The examiner has cited various gas turbine heat exchanger, turbine inlet vane structures, and cooling airflow structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164. The examiner can normally be reached Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/David E Sosnowski/            SPE, Art Unit 3745